Citation Nr: 1303020	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied service connection for sleep apnea.  In September 2012, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has obstructive sleep apnea attributable to his active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2012). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claim for service connection for sleep apnea, the Board concludes that the VCAA does not preclude the Board from adjudicating this claim.  The Board is taking action favorable to the Veteran by granting service connection for sleep apnea, which represents a full grant of this issue on appeal.  A decision thus poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran contends that he has current sleep apnea that began while he was serving on active duty.  First, the Board notes that a private sleep study conducted in May 2005 shows a diagnosis of obstructive sleep apnea.  The Board has thoroughly reviewed the record and finds that the evidence supports a finding that the Veteran's currently diagnosed sleep apnea was incurred during service.  

A March 2000 service treatment record notes that the Veteran reported he was not sleeping well.  These records are otherwise negative for any sleep abnormalities.  

Notably, however, post-service private treatment records dated in April 2005, less than four months after service separation, document the Veteran's report of snoring.  The assessment was sleep apnea, and he was referred for sleep studies.  The Veteran was diagnosed with obstructive sleep apnea in May 2005 following sleep studies.  At that time, his snoring was described as "severe."  He was then prescribed a continuous prescribed airway pressure (CPAP) machine.  An August 2005 private treatment record noted that the Veteran's snoring had been "eliminated by CPAP."

The Veteran was afforded a relevant VA examination in March 2006.  The examiner interviewed and examined the Veteran and diagnosed sleep apnea.  The VA examiner did not address whether the Veteran's sleep apnea is due to service.  

Crucially, the Veteran has provided substantial evidence of continuity of symptomatology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  This evidence includes lay statements from his sister and his former wife as well as his September 2012 testimony before the undersigned.  He, his sister, and his former wife contend that his sleep apnea symptomatology began in service.  In this regard, the Board notes that the Veteran is competent to describe what he experienced in service-such as being shaken awake by his wife when he seemed to stop breathing while sleeping at night and being told that he snored.  Likewise, his sister and his former wife are competent to describe what they observed while living with (in the case of his former wife) or visiting (in the case of his sister) the Veteran, namely, that for many years (since the early 1990's according to his sister) the Veteran's snoring had progressively worsened to the point that "his snoring limited others in the house from getting a comfortable night's sleep."  Also, according to his former wife, "there were many instances in which I became concerned while he slept; he appeared to stop breathing."  

The Board also finds the lay statements of the Veteran credible with respect to his assertions of continuity of symptoms.  In considering the evidence of record, the Board finds that the Veteran's obstructive sleep apnea cannot reasonably be disassociated from the credible reports of in-service sleep difficulties made by himself, his former wife, and his sister.  Of further significance to the Board in this matter are the Veteran's competent and credible assertions that he continued to experience sleep apnea symptoms in the brief period between his discharge from service and his diagnosis of obstructive sleep apnea less than 4 months later.  His assertions as to his continued symptoms are supported by the medical evidence of record which shows documented treatment for pertinent complaints and a diagnosis of obstructive sleep apnea less than 4 months after discharge from service.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that he currently has obstructive sleep apnea that was incurred during his active duty.  Service connection for obstructive sleep apnea is, therefore, warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


